Citation Nr: 1036208	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  05-03 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a left leg disability.

3.  Entitlement to service connection for a right knee or left 
knee disability.

4.  Entitlement to an initial compensable rating for hearing loss 
in the right ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1975 to 
November 1986.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  In that decision, the RO, among other things, denied 
the Veteran's claims for service connection for a left hip 
disability, a left leg disability, and a bilateral knee 
disability.  The RO granted the Veteran's claim of service 
connection for hearing loss in the right ear, assigning an 
initial noncompensable rating from June 13, 2003.  

The Board subsequently remanded the case in May 2009 for further 
evidentiary development and adjudication.  Pursuant to the 
Board's instructions, the Appeals Management Center (AMC) 
scheduled the Veteran for a VA examination, which was conducted 
in December 2009.  The Veteran was then provided a supplemental 
statement of the case (SSOC) in June 2010, in which the AMC again 
denied the Veteran's service connection claims.  Thus, with 
respect to the issues that are decided below, there has been 
compliance with the Board's remand instructions.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (noting that where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance).  

(By an August 2009 decision the AMC granted service connection 
for a right arm disability.  That issue had previously been on 
appeal.)

As the appeal of the Veteran's claim for an initial compensable 
rating for hearing loss in the right ear emanates from his 
disagreement with the initial noncompensable rating assigned 
following the grant of service connection, the Board has 
characterized the claim as for a higher initial rating, in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran testified before a Decision Review Officer at a 
hearing at the RO in March 2005.  A transcript of the hearing has 
been associated with the Veteran's claims file.  

The Board notes that in a July 2005 supplemental statement of the 
case, the RO identified the Veteran's hip claim as one for 
service connection for a right hip disability.  This may have 
been because the Veteran testified in March 2005 that he hurt his 
right hip in service.  However, the Board notes that the Veteran 
initially claimed service connection for a left hip disability, 
and it is that issue that has been properly developed and 
adjudicated by the RO and is now before the Board.  (It is not 
appropriate to announce decisions on issues not previously 
adjudicated in a supplemental statement of the case.  38 C.F.R. 
§ 19.31 (2009).)  As the claim of service connection for a right 
hip disability has not been developed for the Board's review, it 
is again referred to the RO for appropriate action.

The decision below addresses the Veteran's claims of service 
connection for left hip and left leg disabilities.  Consideration 
of the remaining claims is deferred pending completion of the 
development sought in the remand that follows the decision.  (The 
claim of service connection for left leg disability has been 
taken to mean any disability of the leg other than of the knee, 
which has been addressed as a separate question and will be 
considered after the development sought in the remand has been 
completed.)


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed left hip 
disability.

2.  The Veteran does not have a currently diagnosed left leg 
disability.


CONCLUSIONS OF LAW

1.  The Veteran does not have a left hip disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2009).

2.  The Veteran does not have a left leg disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to arrive at a decision with respect to 
the issues decided herein has been accomplished.  

In this respect, through July 2003, February 2005, and January 
2006 notice letters, the Veteran received notice of the 
information and evidence needed to substantiate his claims.  
Thereafter, the Veteran was afforded the opportunity to respond.  
Hence, the Board finds that the Veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claims.  

The Board also finds that the July 2003, February 2005, and 
January 2006 notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, will 
be obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also 
notified the Veteran that VA was required to make reasonable 
efforts to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
Veteran identify any medical providers from whom he wanted the RO 
to obtain evidence.  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 
30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the 
prior requirement that VA specifically ask the claimant to 
provide any pertinent evidence in his possession).  These 
requirements were met by the aforementioned July 2003, February 
2005, and January 2006 notice letters.

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided until after 
the initial adjudication of the Veteran's claims, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the Veteran 
was supplied with notice pursuant to Dingess/Hartman via a March 
2006 notice letter.  The Board does not now have such issues 
before it.  Consequently, a remand for additional notification on 
these questions is not necessary.  The Board also notes that 
while the complete notice required by the VCAA was not timely 
provided to the Veteran, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Nothing about the evidence or 
any response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication that any 
additional action is needed to comply with the duty to assist in 
connection with the claims decided herein.  Here, the Veteran's 
service treatment records have been associated with the claims 
file, as have records of his post-service treatment at the VA 
Northern Indiana Health Care System.  The Veteran was provided VA 
medical examinations in August 2003 and December 2009; reports of 
those examinations have also been associated with the claims 
file.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As noted below, the Board finds that the 
December 2009 VA opinion obtained in this case is adequate, as it 
is predicated on consideration of all the medical records in the 
Veteran's claims file.  It considers all of the pertinent 
evidence of record, to include the Veteran's service treatment 
records, post-service treatment, and the statements of the 
Veteran, and provides a rationale for the examiner's inability to 
link the Veteran's claimed left hip and left leg disabilities to 
his time in service.  Additionally, the Veteran and his 
representative have submitted written argument.  Otherwise, 
neither the Veteran nor his representative has alleged that there 
are any outstanding records probative of the claims on appeal 
that need to be obtained.

Under these circumstances, the Board finds that VA has complied 
with all duties to notify and assist required under 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection 
requires:  (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay testimony, of 
in-service incurrence or aggravation of an injury or disease; and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  Certain chronic diseases, including 
arthritis, may be presumed to have been incurred during service 
if they become manifest to a degree of 10 percent or more within 
one year of leaving qualifying military service.  38 C.F.R. §§ 
3.307(a)(3); 3.309(a) (2009).

A review of the Veteran's claims file reflects that the relevant 
medical evidence of record consists of the Veteran's service 
treatment records and VA medical examinations performed in August 
2003 and December 2009, as well as records of the Veteran's 
ongoing treatment at the VA Northern Indiana Health Care System.  
Records from the Northern Indiana VA facility are silent as to 
any complaints of or treatment for a left hip or left leg 
disability, although the Veteran has consistently sought 
treatment at that facility for other health problems.  

The Veteran's service treatment records reflect that at April 
1977 and August 1981 reports of medical examination, the 
Veteran's musculoskeletal system was found to be normal.  
Similarly, in the Veteran's August 1981 report of medical 
history, he responded "No" when asked if he had arthritis or 
other joint or bone problems.  He was seen in June 1984 with 
complaints of pain in his right hip and groin; a rule-out 
diagnosis of inguinal hernia was assigned.  He was noted at his 
November 1986 separation examination to have no ongoing problems 
from any in-service injury.  The separation report of medical 
examination further reflects that the Veteran had a normal 
musculoskeletal system.  

The Veteran was provided VA medical examination in August 2003.  
Report of the examination reflects that the Veteran did not make 
any complaints about pain or disability in his left hip or left 
leg.  The examiner noted that the Veteran had "mild functional 
impairment related to his joints" but appears not to have 
conducted a physical examination of the left hip or left leg.  
The examiner diagnosed the Veteran only with chronic pain in the 
left leg and right hip.  Radiological examination revealed a 
normal left hip and left leg.  

The Veteran was again provided VA examination in December 2009.  
Report of that examination reflects that the examiner reviewed 
the Veteran's claims file and medical record and noted the 
Veteran's complaint of having fractured his left leg during a 
parachute jump during service.  The Veteran further reported that 
he believed his left hip problems to be due to the multiple 
parachute jumps he performed while on active duty.  The examiner 
noted that the Veteran was diagnosed with a bruised left hip 
during service but was returned to normal duty after five months.  
At the examination, the Veteran complained of pain and occasional 
swelling in his left hip.  The examiner further noted that the 
Veteran did not complain of pain in his left leg and noted that, 
although his gait was antalgic, it was due to his recent 
arthroscopic surgery of the left knee, not to any separate hip or 
leg disorder.  Radiological examination of the left leg and hip 
were found to be "unremarkable," and the examiner did not 
diagnose any left hip or left leg disability, finding 
specifically that there was no evidence of pathology for the left 
leg or left hip.  The examiner specifically noted that no 
specific "left leg pathology" was found and that any motor 
abnormalities of the lower extremities noted on examination were 
"bilateral and are not consistent with left leg pathology."

At his March 2005 hearing before a Decision Review Officer, the 
Veteran testified that he developed problems with his hips and 
left leg as a result of his many parachute jumps while in 
service.  He stated in particular that he broke his left leg 
during a bad landing from a parachute jump in 1979 and injured 
his right hip during a jump in the Philippines while on active 
duty.  The Veteran did not discuss any pain or other problems 
with his left hip at the hearing.  

Upon consideration of the above evidence, the Board finds that 
the preponderance of the evidence is against the claims of 
service connection for disabilities of the left hip and left leg.  
With regard to these claims, the Board notes that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation purposes 
cannot be considered arbitrary).  Evidence must show that the 
Veteran currently has the disabilities for which benefits are 
being claimed.

Here, there is simply no medical evidence that the Veteran has 
any current disability of the left hip or the left leg.  (As 
noted in the introduction, for the purpose of adjudication of 
this appeal, the left leg issue is taken to mean any disability 
other than the knee, which is addressed in the remand below.)  
The Veteran was afforded a VA examination in December 2009, but 
that examiner concluded that the Veteran did not suffer from any 
left hip or left leg disability, a finding confirmed by both 
physical and radiological examination.  The examiner concluded 
that the Veteran's left hip and left leg displayed no pathology 
on which to base a diagnosis.  The Board notes further that 
although the Veteran has complained of pain and aching in his 
left hip to the December 2009 VA examiner, there are no current 
treatment records showing a diagnosis of any left hip or left leg 
disability.  Thus, the evidence does not provide the kind of 
objective indications of a chronic left hip or left leg 
disability.  Without a diagnosed or identifiable underlying 
disability, service connection may not be awarded.  The Board 
notes in that connection that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  With no medical evidence of a diagnosed left hip or left 
leg disability, the analysis ends, and service connection for a 
left hip disability and a left leg disability must be denied.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) held in Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) that a service connection claim must be 
accompanied by evidence that establishes that the claimant 
currently has the claimed disability.  Accordingly, absent a 
current showing of chronic disability, the Board concludes that 
left hip and left leg disabilities were not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.

The Board has considered the Veteran's assertions that he has 
left leg and hip disabilities related to service.  However, as a 
layperson, the Veteran is not competent to give a medical opinion 
on the diagnosis of a current condition.  He is competent to say 
he fractured his leg, but not to say what the chronic residual 
diagnosis is.  Thus, while the Veteran is competent to report 
symptoms observable to a layperson, such as pain; a diagnosis 
that is later confirmed by clinical findings; or a contemporary 
diagnosis, he is not competent to independently render a medical 
diagnosis or opine as to the specific etiology of a condition.  
See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, 
lay assertions of medical diagnosis or etiology cannot constitute 
evidence upon which to grant a claim for service connection.  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Based on a review of the foregoing evidence, and the applicable 
laws and regulations, the Board finds that the preponderance of 
the evidence is against the Veteran's claims of service 
connection for a left hip disability and a left leg disability.  
The Board notes that Congress has specifically limited service 
connection to instances where there is current disability that 
has resulted from disease or injury.  See 38 U.S.C.A. § 1131.  In 
the absence of a current disability, the analysis ends, and the 
claims for service connection for a left hip disability and a 
left leg disability cannot be granted.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).


ORDER

Entitlement to service connection for a left hip disability is 
denied.

Entitlement to service connection for a left leg disability is 
denied.


REMAND

The Board finds that further evidentiary development is necessary 
before a decision can be reached on the merits of the Veteran's 
claims of service connection for knee disability and for 
entitlement to an initial compensable rating for hearing loss in 
the right ear.

At the outset, the Board notes that the VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the part 
of VA to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board acknowledges that at his December 2009 VA examination, 
the Veteran indicated that he had undergone arthroscopic surgery 
on his left knee three weeks prior to the examination and had 
undergone similar surgery on his right knee in 2008.  However, 
the Board notes that no records of any such surgery are present 
in the Veteran's claims file.  The Board notes that VA is 
required by the VCAA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claims, to 
include relevant records from both Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1) 
(2009).  The Board further notes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically in the claims file.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  In addition, VA is required by the 
VCAA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim, to include relevant 
records from private sources. 38 U.S.C.A. § 5103A(b), (c) (West 
2002); 38 C.F.R. § 3.159(c)(1) (2009).  Therefore, as the 
identified records of the Veteran's arthroscopic surgery may have 
a bearing on his claims, the agency of original jurisdiction 
(AOJ) must attempt to obtain any records of the Veteran's 
arthroscopic surgeries from the VA Northern Indiana Health Care 
System, or from any private facility identified by the Veteran, 
and associate them with the claims file.  The AOJ must further 
request that the Northern Indiana VA facility, or any other 
facility identified by the Veteran, provide a negative response 
if no such records are available.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease; and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain 
chronic diseases, including arthritis, may be presumed to have 
been incurred during service if the disorder becomes manifest to 
a compensable degree within one year of separation from 
qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2009).  

VA's duty to assist includes affording the claimant an 
examination or obtaining a medical opinion when there is 
competent evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA 
regulations, action should be undertaken by way of obtaining a 
medical opinion if the information and evidence of record does 
not contain sufficient competent medical evidence to decide the 
claim, but:  1) contains competent evidence of diagnosed 
disability or symptoms of disability; 2) establishes that the 
Veteran suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
which may be established by competent lay evidence; and 3) 
indicates that the claimed disability may be associated with the 
in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) 
(2007).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
third prong of Section 3.159(c)(4), which requires that the 
evidence of record "indicate" that the claimed disability or 
symptoms may be associated with service, is a low threshold. 

The Board further notes that the United States Court of Appeals 
for Veterans Claims has held that once VA undertakes the effort 
to provide an examination when developing a claim for service 
connection, even if not statutorily obligated to do so, it must 
provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. 
App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also 
Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the 
Board's duty to return an inadequate examination report "if 
further evidence or clarification of the evidence . . . is 
essential for a proper appellate decision").  The Board notes in 
addition that the failure of the physician to provide a basis for 
his or her opinion goes to the weight or credibility of the 
evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  The Court has further recognized that a mere statement 
of opinion, without more, does not provide an opportunity to 
explore the basis of the opinion.  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).

Here, although the August 2003 VA examiner addressed the presence 
of current knee disability, the examiner did not provide any 
opinion as to a relationship between currently diagnosed 
disability and the Veteran's time in service.  Because the 
examiner did not have the opportunity to review records of the 
Veteran's arthroscopic knee surgery and was not able to fully 
examine the Veteran in the wake of such surgery, the examination 
is inadequate for VA purposes.  See 38 C.F.R. § 4.2 (2009) 
(providing that where an examination report does not contain 
sufficient detail, it is inadequate for evaluation purposes); see 
also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) 
(noting that a medical examination report must contain clear 
conclusions with supporting data and a reasoned medical 
explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007) (holding that a medical opinion must be supported 
by an analysis that the Board can consider and weigh against 
contrary opinions).  Accordingly, remand is required.

In light of the above considerations, the Board concludes that 
another medical examination and opinion are needed.  Under these 
circumstances, evidentiary development is needed to fully and 
fairly evaluate the Veteran's claim of service connection for 
knee disability.  38 U.S.C.A. § 5103A (West 2010).  The Veteran 
must be provided a physical examination, including radiological 
examination, of the knees.  In opining as to whether any 
currently diagnosed knee disability is related to the Veteran's 
time in service, the examiner must pay particular attention to 
the Veteran's complaints that his multiple parachute jumps in 
service contributed to his current disability, as well as to his 
assertions of continuity of symptomatology since service.  The 
examiner must include a medical opinion addressing the nature and 
etiology of the Veteran's diagnosed knee disability(ies) and the 
medical probabilities that any diagnosed knee disability (right 
or left) is related to the Veteran's time in service.  In so 
opining, the examiner must specifically review records from the 
Veteran's arthroscopic knee surgery and must address those 
surgeries in the context of all etiological opinions expressed.  
The examiner's opinions must be based upon consideration of the 
Veteran's documented medical history and assertions through 
review of the claims file.  38 U.S.C.A. § 5103A.  

Turning to the Veteran's claim for an initial compensable rating 
for hearing loss in the right ear, the Board notes that when a 
veteran is examined in connection with a claim for compensation, 
the report of the examination must include a "full description 
of the effects of disability upon the person's ordinary 
activity."  38 C.F.R. § 4.10 (2009).  In the context of an 
examination conducted for purposes of rating a hearing 
disability, the United States Court of Appeals for Veterans 
Claims (Court) has held that "in addition to dictating objective 
test results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); 
see also VBA Fast Letter 08-33 (Oct. 10, 2008).

In the Veteran's case, he was afforded VA audiological 
examinations in August 2003 and November 2009 that included 
objective audiometric testing.  However, no description of any 
functional effects caused by service-connected hearing disability 
was included in either examination report.  Consequently, the 
claim must be remanded for a complete audiological examination.

In view of the foregoing, the case is REMANDED for the following 
action:

1.  The Veteran and his representative 
must be sent a letter requesting that the 
Veteran provide sufficient information, 
and if necessary authorization, to enable 
any additional pertinent evidence not 
currently of record to be obtained.  The 
letter must specifically seek to clarify 
where the Veteran underwent arthroscopic 
surgery on his knees.  The letter must 
also invite the Veteran to submit any 
pertinent evidence in his possession and 
explain the type of evidence that is his 
ultimate responsibility to submit.  
Authorization to obtain private records 
should be obtained as necessary.  

2.  The agency of original jurisdiction 
(AOJ) must obtain, from any private or VA 
facility identified by the Veteran, any 
available medical records, including those 
pertaining to surgeries on his right and 
left knees.  The AOJ must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) (2009) as regards requesting 
records.  Any other sources of treatment 
records identified by the Veteran must 
also be contacted.  All records and/or 
responses received must be associated with 
the claims file.

3.  After securing all available records, 
the Veteran must be scheduled for VA 
examinations and advised that failure to 
appear for an examination as requested, 
and without good cause, could adversely 
affect his appeal.  See 38 C.F.R. § 3.655 
(2009).  

Orthopedic Examination-The Veteran must 
be scheduled for orthopedic examination of 
his knees.  The entire claims file, to 
include a complete copy of this remand, 
must be made available and reviewed by the 
examiner.  The examiner must elicit the 
Veteran's history regarding the identified 
disabilities.  Following a clinical 
evaluation of the Veteran, including 
radiological examination, and a review of 
the claims file, the examiner must provide 
an opinion as to whether it is at least as 
likely as not (i.e., there is at least a 50 
percent probability) that any diagnosed 
knee disability is related to the Veteran's 
period of military service.  The examiner 
must specifically address the contentions 
relating his claimed disabilities to his 
multiple parachute jumps in service, as 
well as his 2008 and 2009 arthroscopic knee 
surgeries.  The examiner must set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  Opinions should be provided 
with respect to each knee.

Audiological Examination-The entire 
claims file, to include a complete copy of 
this remand, should be made available to, 
and reviewed by, the designated examiner.  
Puretone audiometry and Maryland CNC 
controlled speech discrimination test 
results must be provided.  38 C.F.R. § 
4.85(a) (2009).  The examiner must provide 
a full description of all functional 
deficits caused by any right ear hearing 
loss.  See Martinak, 21 Vet. App. at 455.  
If no such deficits are found, this should 
be explained.

4.  After completing the requested actions 
and any additional notification and/or 
development deemed warranted, the claims 
remaining on appeal must be adjudicated in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal is not granted, the Veteran and his 
representative must be furnished a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matters the Board has remanded to the AOJ.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


